Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered January 3, 2002, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. Defendant threatened a store employee while still in possession of the videotapes he had just stolen. Given these circumstances, the evidence warranted the inference that defendant’s words conveyed an immediate threat, and that the threat to use force was intended, at least in part, to enable defendant to retain control of the property, and was not solely intended to facilitate his escape (see People v Woods, 41 NY2d 279, 282 [1977]; People v Jones, 282 AD2d 382 [2001], lv denied 96 NY2d 920 [2001]; People v Brandley, 254 AD2d 185 [1998], lv denied 92 NY2d 1028 [1998]).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Mazzarelli, Andrias and Williams, JJ.